Citation Nr: 0729240	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-22 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as actinic keratosis, to include as secondary to 
herbicide exposure.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
bilateral hearing loss, tinnitus, and a skin disability.  The 
veteran subsequently initiated and perfected appeals of these 
determinations.  

The Board notes that in October 2005, subsequent to the most 
recent statement of the case or supplemental statement of the 
case, the veteran submitted additional evidence pertinent to 
his claim.  However, because this evidence was accompanied by 
a waiver of agency of original jurisdiction consideration, 
remand to the RO for consideration of this evidence is not 
required at this time.  See 38 C.F.R. § 20.1304 (2006).  


FINDINGS OF FACT

1.  The veteran's current basil cell carcinoma and actinic 
keratosis are not the result of a disease or injury incurred 
during military service, or the result of herbicide exposure 
in service.  

2.  The veteran's current tinnitus is not the result of a 
disease or injury incurred during military service.  

3.  The veteran's current bilateral hearing loss is not the 
result of a disease or injury incurred during military 
service.  





CONCLUSIONS OF LAW

1.  A skin disability, diagnosed as basil cell carcinoma and 
actinic keratosis, was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service secondary to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).  

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in April 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The April 2004 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

I. Service connection - Skin disability

The veteran seeks service connection for a skin disability, 
to include as secondary to herbicide exposure.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

As part of his claim, the veteran has alleged his skin 
disability is secondary to herbicide exposure.  A "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  38 U.S.C.A. § 1116(f) (West 2002).  As the 
veteran's service personnel records confirm active military 
service in Vietnam, his exposure to herbicides is conceded by 
VA.  

Veterans with herbicide exposure who subsequently develop a 
statutorily specified disability within a time limit 
indicated by statute will be awarded service connection for 
such a disability, provided other evidence does not rebut 
this presumption.  Among the specified disorders is 
chloracne, and other acneform skin diseases consistent with 
chloracne, which must manifest to a compensable degree within 
a year of the last date of exposure.  38 U.S.C.A. §§ 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  However, 
not among those listed diseases are basil cell carcinoma and 
actinic keratosis.  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).  

Nevertheless, regardless of whether a claimed disability is 
recognized under 38 U.S.C.A. § 1116, pertaining to herbicide 
exposure presumptive diseases, an appellant is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994)).  However, medical evidence of this fact is 
required.  Id.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a skin disability, to include 
chloracne.  On his May 1968 service separation examination, 
his skin was without abnormality, and on a concurrent report 
of medical history, he denied any history of a skin disorder.  
The record also does not reflect diagnosis or treatment of a 
skin disability in the years immediately following service.  

In support of his claim, the veteran has submitted private 
pathology reports dated in April 1996, January 2000, and July 
2001 confirming diagnoses of basil cell carcinoma of the skin 
of the neck, nose, and upper back.  Private medical records 
dated between 1999 and 2004 also confirm many instances of 
actinic keratosis, chiefly of the face, head, and arms.  
Dermatoheliosis was also diagnosed by the veteran's private 
physician.  Some of these skin lesions were suspected to be 
precancerous.  

The veteran has also received VA medical treatment at his 
local medical center.  According to a March 2003 clinical 
notation, he reported a personal and family history of skin 
cancer.  He stated he, his father, and his mother had all had 
skin cancer removed in the past.  No date was given for the 
veteran's prior skin cancer excision.  On current examination 
of his skin, he had no skin lesions or dermatitis.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a skin disability, to include basil 
cell carcinoma and actinic keratosis.  The veteran was not 
treated for a skin disability during military service, and 
the first diagnosis of a skin disability dates to 1996, when 
basil cell carcinoma was confirmed, nearly 30 years after 
military service and any in-service herbicide exposure.  
Additionally, while the veteran has had treatment of his skin 
disabilities from both private and VA sources, no medical 
expert has suggested a skin disability began during military 
service or is otherwise related to herbicide exposure 
therein.  In the absence of any competent evidence 
establishing a nexus between a current skin and an incident 
of military service, service connection for dermatitis must 
be denied.  See Brock, supra.  Additionally, actinic 
keratosis and basil cell carcinoma are not among the 
disabilities presumed to result secondary to herbicide 
exposure.  See 38 C.F.R. § 3.309(e) (2006).  While the skin 
disorder chloracne is presumed to be the result of herbicide 
exposure if manifested within a year of such exposure, the 
veteran has not been diagnosed with chloracne in the present 
case.  

The veteran has asserted his basil cell carcinoma and actinic 
keratosis are the result of herbicide exposure during his 
Vietnam service.  However, as a layperson, he is not capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for a skin disability.  
However, the Board finds that the record, which does not 
reflect competent evidence even suggesting or indicating a 
nexus between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  As service and post-service medical 
records provide no basis to grant this claim, the Board finds 
no basis for a VA examination or medical opinion to be 
obtained. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  

In conclusion, service connection for a skin disability must 
be denied, as no such disability was incurred during military 
service or as a result of herbicide exposure therein.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  




II. Service connection - Tinnitus

The veteran seeks service connection for tinnitus.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for tinnitus.  On his May 1968 
service separation examination, no audiological abnormality 
was noted, and on a concurrent report of medical history, he 
denied any history of hearing loss or ear trouble.  

More recently, although the veteran has received both private 
and VA medical treatment for various disabilities, tinnitus 
has not been diagnosed.  On his July 2005 VA Form 9, the 
veteran stated he developed hearing loss and tinnitus as the 
result of helicopter engine noise exposure during military 
service.  He served as a medic, and participated in multiple 
medical evacuations via helicopter, according to his 
statements.  His service personnel records confirm he served 
as a medical specialist during service, and thus his 
assertions of exposure to helicopter engine noise are 
considered plausible by the Board.  

Nevertheless, after considering the totality of the record, 
the Board finds the preponderance of the evidence to be 
against the award of service connection for tinnitus.  Both 
the veteran's service medical records as well as his current 
treatment records are negative for any diagnosis or 
complaints of tinnitus or ringing in either ear.  The Board 
notes that the veteran, as a layperson, may not offer expert 
medical opinion evidence to VA; however, he may testify 
regarding easily observable symptomatology, such as ringing 
in the ears.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  
Nevertheless, even assuming the veteran has a current 
diagnosis of tinnitus, no medical evidence has been presented 
linking a current diagnosis of tinnitus to any in-service 
noise exposure.  The Board notes the first suggestion or 
complaint of this disability dates to approximately 30 years 
after military service, and while the veteran has been 
treated by various private and VA medical examiners in the 
past several years, none have offered a nexus opinion 
regarding his tinnitus.  In the absence of such evidence, 
service connection for tinnitus must be denied.  

The veteran has stated his tinnitus results from noise 
exposure sustained during military service.  However, as a 
layperson, he is not capable of making medical conclusions, 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for tinnitus.  However, 
the Board finds that the record, which does not reflect 
competent evidence even suggesting or indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  As service and post-service medical 
records provide no basis to grant this claim, the Board finds 
no basis for a VA examination or medical opinion to be 
obtained. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  

In conclusion, service connection for tinnitus must be 
denied, as competent evidence linking a current diagnosis of 
tinnitus to military service has not been presented.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Service connection - Bilateral hearing loss

The veteran seeks service connection for bilateral hearing 
loss.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for hearing loss.  On his May 1968 
service separation examination, no audiological abnormality 
was noted, and on a concurrent report of medical history, he 
denied any history of hearing loss or ear trouble.  
Audiometric findings at service separation were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
N/A
15
LEFT
0
5
5
N/A
15

Subsequent to service, the medical evidence of record does 
not reflect diagnosis of or treatment for hearing loss in 
either ear for many years.  In support of his claim, the 
veteran has submitted a July 2004 unsigned private audiogram.  
However, because it depicts the puretone thresholds exhibited 
by the veteran on a graph and not interpreted in decibels for 
each frequency depicted in the audiogram, it may not be 
considered by the Board.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).  Further, as noted in 
an April 2005 letter to the veteran, the RO returned the 
audiogram to the veteran in order for him to obtain a 
signature and the credentials of the health care provider.  
He was also asked to provide other pertinent evidence that 
might assist in substantiating his claim such as audiograms 
dated closer in time to the veteran's separation from service 
and lay statements.  However, no additional evidence 
including the requested audiogram was subsequently sent to 
the RO.

On his July 2005 VA Form 9, the veteran stated he developed 
hearing loss and tinnitus as the result of helicopter engine 
noise exposure during military service.  He served as a 
medic, and participated in multiple medical evacuations via 
helicopter, according to his statements.  His service 
personnel records confirm he served as a medical specialist 
during service, and thus his assertions of exposure to 
helicopter engine noise are considered plausible by the 
Board.  

Nevertheless, after considering the totality of the evidence 
of record, the Board finds the preponderance of the evidence 
to be against the award of service connection for bilateral 
hearing loss.  Even assuming the July 2004 private audiogram 
confirms a current diagnosis of hearing loss, as defined by 
VA at 38 C.F.R. § 3.385, the competent evidence does not 
reflect that such a disability is the result of a disease or 
injury incurred during military service.  The Board notes the 
veteran was not diagnosed with hearing loss during military 
service, and his first diagnosis of such a disability would 
date to more than 30 years after service separation.  
Additionally, while the veteran has received both private and 
VA medical care since service, no medical expert has 
suggested a nexus between the veteran's in-service noise 
exposure and any current diagnosis of hearing loss.  In the 
absence of any such nexus evidence, service connection for 
bilateral hearing loss must be denied.  

The veteran has alleged that he sustained acoustic trauma 
during military service, resulting in his current bilateral 
hearing loss.  However, as a layperson, he is not capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for hearing loss.  
However, the Board finds that the record, which does not 
reflect competent evidence even suggesting or indicating a 
nexus between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  As service and post-service medical 
records provide no basis to grant this claim, the Board finds 
no basis for a VA examination or medical opinion to be 
obtained. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for bilateral hearing loss, 
as a nexus between a current diagnosis of hearing loss and 
any in-service disease or injury has not been demonstrated.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a skin disability, 
diagnosis as basil cell carcinoma and actinic keratosis, is 
denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


